Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-23 are pending in this application. 

Election/Restrictions
During a telephone conversation with Michael H. Teschner on restriction on 04/06/2021 a provisional election was made with traverse to prosecute the invention I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this office action. Claim 20-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions and species. 
Claims 1-19 will presently be examined to the extent they read on the elected subject matter of record.
Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-19, drawn to a wound healing hydrogel composition comprising about 60-90% by weight of water; about 0.1 to about 5% by weight of micro silver, about 1.0 to about 20% by weight of L-arginine HCl, 1 to 10% , classified in A61K 47/6903.
II.	Claims 20-22, drawn to a kit comprising a topical wound healing composition comprising: about 50 to about 80% by weight of aloe barbadensis leaf juice, about 0.1 to about 0.5% by weight of allantoin, about 0.2 to about 1% by weight of micro silver, about 5.0 to about 10% by weight of L-arginine HCl, and either about 5 to about 20% by weight of Manuka honey of least UMF20+ or about 2.0 to about 5.0% by weight of locust bean gum, or both, up to about 10% by weight of a cellulose, up to 5% by weight of a thickener, up to about 10% by weight of solvent, up to about 20.0% by weight of an antioxidant; and an oral daily dose comprising at least one of about 1-30 g of L-arginine, about 1-10 g of Turmeric, and about 1-50 mg of piperine, classified in A61P 17/02.
III.	Claims 23, drawn to a method of treating a wound comprising topically applying to a wound of a patient once a day the said topical wound healing gel composition and orally administering to the patient the said oral daily dose divided into 2-4 daily doses, classified in A61P 17/02.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the a wound healing kit can comprise any other wound healing composition. The subcombination has separate utility such as topical wound healing without the oral dosage according to the 1st 103 rejection below.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, the claimed process require more than the components (topical dosage and oral dosage) in the composition of invention I (topical dosage).
Inventions II and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the process for using the product as claimed can be practiced with another materially different .
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
In the instance application, the inventions require different search queries as well are likely to raise different non-prior are issues under 35 USC 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  misspelling in “20UFM+”. It should be “UMF 20+” according to paragraph 14 of the instant specification.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Noel et al. (US 2020/0129564 A1) in view of Fossel (US 9,050,365 B2) and Hnat (US 2004/0175445 A1).

Noel et al. do not specify: i) the same weight percentages of water and manuka honey; ii) the other agents including L-arginine HCl, glycerol, and gum and their weight percentages.
The 1st deficiency is cured by the rational that s prima facie case of obviousness typically exists when the range of a claimed composition overlaps with or lies insider the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of water is about 60-90% by weight and the range of water taught in the prior art is ≥90% by weight and therefor, overlaps with the claimed range.
The claimed range of manuka honey is about 1 to about 50% by weight and the range of manuka honey taught in the prior art is 1-95% by weight and therefor, includes the claimed range.
The 2nd deficiency is cured by Fossel who teaches transdermal delivery of beneficial substances for healing of skin ulcers comprising at least about 1% by weight (glycerin), a nitric oxide donor such as L-arginine hydrochloride and exemplified a composition comprising 7.5% by weight of L-arginine HCl (entire reference, especially abstract, column 8, line 41 through column 9, line 9, and example 8) and Hnat who teaches topical gel compositions for accelerated wound healing comprising 0.3-5% by weight of thickener such as alginate, xanthan gum, and locust bean gums and antioxidants vitamins including B (entire reference, especially abstract, paragraph 46-48, 51, and 53).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Noel et al. and Fossel to specify the other agents in the composition taught by Noel et al. including L-arginine HCl. Incorporating 1% by weight of L-arginine hydrochloride being transdermal delivered for healing of skin ulcers was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Noel et al. and Fossel to specify the other agents in the composition taught by Noel et al. including at least about 1% by weight of penetration agent such as glycerin. Incorporating at least about 1% by weight of glycerin penetration agent in transdermal delivered for healing of skin ulcers was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
.

Claims 3-6, 9, 13, 14, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Noel et al. (US 2020/0129564 A1), Fossel (US 9,050,365 B2), and Hnat (US 2004/0175445 A1), as applied to claims 1 and 2, and further in view of Koller et al. (US 2012/0207700 A1) and Johnston et al. (Antibacterial activity of Manuka honey and its components: An overview, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6613335/pdf/microbiol-04-04-655.pdf).
The teachings of Noel et al., Fossel, and Hnat are discussed above and applied in the same manner.
Noel et al., Fossel, and Hnat do not specify: i) the composition further comprising Aloe barbadensis leaf juice (claims 3 and 5), allantoin (claims 5 and 13), and ZnO and their weight percentages, ii) manuka honey having UMF at least 20+ (claims 5 and 13).
st deficiency is cured by Koller et al. who teach compositions for improving wound healing at a site of treatment comprising about 30% by weight of anti-inflammatory aloe barbadensis leaf extract, 0-1% moisturizer allantoin, and ZnO (entire reference, especially abstract, paragraph 20, 21, 25, and 220).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Noel et al. and Koller et al. to specify the anti-inflammatory agent in the composition taught by Noel et al. being aloe barbadensis leaf extract and the weight percentage being about 30% by weight and the other agents in the composition taught by Noel et al. being 0-1% moisturizer allantoin and ZnO. About 30% by weight of anti-inflammatory aloe barbadensis leaf extract, 0-1% moisturizer allantoin, and ZnO in compositions for improving wound healing at a site of treatment was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the anti-inflammatory agent in the composition taught by Noel et al. being aloe barbadensis leaf extract and the weight percentage being about 30% by weight and the other agents in the composition taught by Noel et al. being 0-1% moisturizer allantoin and ZnO flows from all having been used in the prior art, and from all being recognized in the prior art as useful for the same purpose.
Koller et al. do not specifically teach the weight percentage of ZnO claimed by applicant. The weight percentage of ZnO in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to 
The 2nd deficiency is cured by Johnston et al. who teach the antibacterial potency of Manuka honey was found to be related to the Unique Manuka Factor (UMF) rating and inhibition of bacterial growth of Manuka honey UMF 20+ is evident at 20% and 10% concentrations (v/v) (entire reference, especially abstract and the 1st paragraph under 3.2.3.). 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Noel et al. and Johnston et al. to specify the UMF of the Manuka honey in the composition taught by Noel et al. being 20+. Manuka honey with UMF 20+ at 20% and 10% concentrations (v/v) inhibiting bacterial growth was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
	
Claims 7, 8, 10, 11, 15, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Noel et al. (US 2020/0129564 A1), Fossel (US 9,050,365 B2), Hnat (US 2004/0175445 A1), Koller et al. (US 2012/0207700 A1), and Johnston et al. (Antibacterial activity of Manuka honey and its components: An overview, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6613335/pdf/microbiol-04-04-655.pdf), as applied to claims 3-6, 9, 13, and 17, and further in view of Margullies et al. (US 2010/0055138 A1).

Noel et al., Fossel, Hnat, Koller et al., and Johnston et al. do not specify do not specify the composition further comprising niacinamide (vitamin B3), provitamin B5, MgO, hyaluronic acid, .
This deficiency is cured by Margullies et al. who teach compositions for the treatment and prevention of skin conditions and/or diseases comprising vitamin B3 and skin supporting components including MgO, hyaluronic acid, and panthenol (provitamin B5) (entire reference, especially abstract, paragraph 26, 27, and 30).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Hnat and Margullies et al. to specify the antioxidant vitamin B in the composition taught by Hnat including vitamin B3. Incorporating antioxidant vitamin B and vitamin B3 in a wound healing composition were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Noel et al. and Margullies et al. to specify the other agents in the composition taught by Noel et al. including skin supporting components including MgO, hyaluronic acid, and panthenol. Incorporating skin supporting components including MgO, hyaluronic acid, and panthenol in a wound healing composition was well known to a person of ordinary skill in the art at the time of 
Margullies et al. do not specifically teach the weight percentages of MgO, hyaluronic acid, and panthenol claimed by applicant. The weight percentages of MgO, hyaluronic acid, and panthenol in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal the weight percentages of MgO, hyaluronic acid, and panthenol in order to best achieve the desired results of wound healing.
	
	
Claims 12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Noel et al. (US 2020/0129564 A1), Fossel (US 9,050,365 B2), Hnat (US 2004/0175445 A1), Koller et al. (US 2012/0207700 A1), Johnston et al. (Antibacterial activity of Manuka honey and its components: An overview, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6613335/pdf/microbiol-04-04-655.pdf), and Margullies et al. (US 2010/0055138 A1), as applied to claims 7, 8, 10, 11, 15, 18, and 19, and further in view of Neto (US 2018/0223315 A1).
The teachings of Noel et al., Fossel, Hnat, Koller et al., Johnston et al., and Margullies et al. are discussed above and applied in the same manner.
Margullies et al. do not specify hyaluronic acid being super low molecular weight (SLMW).

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Margullies et al. and Neto to specify the hyaluronic acid in the composition taught by Margullies et al. being SLMW and incorporated at 2.35% by weight. Incorporating 2.35% by weight of SLMW hyaluronic acid in compositions for promote wound healing was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612